Citation Nr: 0111167	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  95-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a renal mass, claimed 
as cancer of the kidney, secondary to ionizing radiation 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

On August 12, 1999, the Board denied the veteran entitlement 
to service connection for a renal mass, to include kidney 
cancer, claimed as secondary to ionizing radiation on the 
basis that the claim was not well grounded.  The Board also 
found that new and material evidence had not been submitted 
to reopen the veteran's claim of service connection for an 
anxiety disorder.  The veteran appealed the Board's August 
1999 decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a June 2000 order, the Court granted the parties Joint 
Motion for Partial Remand of the Board's August 1999 decision 
and to Stay Further Proceedings.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated that part of 
the Board's decision which denied service connection for a 
renal mass, claimed as secondary to ionizing radiation 
exposure, and remanded that issue to the Board for additional 
development and readjudication consistent with the directives 
of the Joint Motion.  The Court order also granted the 
parties' Joint Motion to dismiss the appeal for service 
connection for an anxiety disorder secondary to ionizing 
radiation.  In light of the Court's order, the Board has 
recharacterized the issue on appeal as entitlement to service 
connection for a renal mass, to include kidney cancer, 
claimed as secondary to ionizing radiation exposure.  


REMAND

The veteran served in the United States Navy from March 1943 
to January 1948.  He served aboard the USS Avery Island (AG-
76) during Operation Crossroads in 1946.  Although Naval 
records failed to confirm that he had had any actual 
radiation exposure, the Department of the Navy estimated that 
he had had a probable radiation exposure of 0.260 rem gamma.  

The veteran had abdominal ultrasounds, which revealed a mass 
on his right kidney and a small cyst on his left kidney.  He 
applied for service connection for a renal mass in March 1994 
asserting that his kidney mass was related to his radiation 
exposure in service.  The RO in a September 1994 rating 
decision, conceded that the veteran had been exposed to 
ionizing radiation in service; however, the RO found that 
there was no evidence that either the right kidney renal mass 
or the left kidney cyst was malignant and concluded that he 
was not entitled to service connection for a renal mass on a 
direct basis or on the basis of presumptive service 
connection either as having a disease specific to radiation-
exposed veterans or as having a radiogenic disease induced by 
ionizing radiation.  See 38 C.F.R. § §§ 3.309, 3.311 (2000).  
The veteran appealed the decision.  

On appeal, the Board remanded the claim in order to obtain an 
examination to determine the etiology of the mass on the 
veteran's right kidney and to determine if the mass was 
cancerous.  The veteran underwent VA examination in February 
1998; however, the examining physician, Dr. Benitez, related 
that he would be unable to give a definitive opinion as to 
whether either of the masses on the veteran's kidneys was 
malignant.  He explained that an obvious large mass would be 
considered cancerous and a moderate to small mass would be 
considered cancerous until additional tests proved the 
contrary.  The record shows that the veteran had a mass on 
his left kidney and that no other tests were performed.  The 
veteran underwent ultrasound tests in May 1998, which showed 
that he had no mass on his right kidney but there was a small 
complex cyst on his left kidney.  

The Board's August 12, 1999, decision found that the veteran 
had not submit a well-grounded claim.  The basis for the 
decision was that there was no medical evidence linking his 
renal condition to service and that he had not submitted 
medical evidence showing that either of the masses on his 
kidneys was cancerous.  

Pursuant to the Court's order, the case is again before the 
Board on the issue of entitlement to service connection for a 
renal mass, claimed as secondary to ionizing radiation 
exposure.  Most importantly, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Furthermore, in light of the above necessary action, the 
Board believes that additional medical development would be 
helpful to include a medical opinion addressing the question 
of whether the veteran has a current kidney disability to 
include cancer and the etiology of any kidney disability 
found.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from any 
VA facilities identified by the veteran 
pertaining to his renal mass, claimed as 
secondary to ionizing radiation exposure.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and his representative should be 
so notified.  The veteran is free to 
submit to the RO all medical and other 
records pertaining to the claimed kidney 
disorder under consideration, and the RO 
should afford the veteran an opportunity 
to do so before arranging to have him 
undergo VA examination.  

2. Thereafter the RO should schedule 
appropriate VA examinations of the 
veteran in order to determine whether or 
not the veteran currently has any renal 
disorder, including kidney cancer.  It is 
imperative that the physician(s) who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests, to include 
pathological tests, and studies should be 
conducted; all clinical findings should 
reported in detail.  If it is determined 
that the veteran has a renal mass or 
cancer of the kidney, the physician(s) 
should render an opinion, following the 
examination of the veteran and review of 
his pertinent medical history, to include 
his service medical records, as to 
whether it is at least as likely as not 
that kidney cancer is in any way related 
to the veteran's active military service, 
to include the symptoms noted therein.  
If the veteran does not have cancer of 
the kidney, the physician(s) should opine 
whether it is at least as likely as not 
that a renal mass is related to ionizing 
radiation exposure or to his military 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached 
should be set forth in a typewritten 
report.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. §§ 3.303, 3.304, 
3.309, and 3.311, as appropriate.  The RO 
must provide adequate reasons and bases 
for all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

6.  If the benefits sought by the veteran 
continue to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue of entitlement to service connection 
for a renal mass, on a direct basis and as 
a residual of exposure to ionizing 
radiation while on active military duty.  
The requisite period of time should be 
allowed for response.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





